BY-LAWS* OF INTERNATIONAL GROWTH AND INCOME FUND, INC. (hereinafter, the “Corporation”) adopted on July 3, ARTICLE I STOCKHOLDERS Section 1.01. Annual Meetings. The Corporation shall not be required to hold an annual meeting in any year in which the election of directors is not required to be acted upon under the Investment Company Act of 1940, as amended (the “1940 Act”). If the election of directors is required to be acted upon under the 1940 Act, then such meeting (or the first such meeting in any year) shall be designated as the annual meeting of stockholders for that year. If the 1940 Act requires the Corporation to hold a meeting of stockholders to elect directors, the meeting shall, unless otherwise required by the 1940 Act, be held no later than 120 days after the occurrence of the event requiring the meeting. Except as the Corporation’s Charter (the “Charter”), these By-aws or statute provides otherwise, any business may be considered at an annual meeting of stockholders without the purpose of the meeting having been specified in the notice. Failure to hold an annual meeting does not invalidate the Corporation’s existence or affect otherwise valid corporate act. Section 1.02. Special Meetings. At any time in the interval between annual meetings of stockholders, special meetings of the stockholders may be called by the Chairman of the Board or the President or by a majority of the Board of Directors of the Corporation (the “Board”) or by stockholders entitled to cast 10% in number of votes by vote at a meeting or in writing with or without a meeting. Section 1.03. Place of Meetings.
